Citation Nr: 0639558	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  05-05 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased disability rating for tinea 
cruris, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in December 
2005.  A transcript of the hearing is associated with the 
veteran's claims folder.

The veteran's appeal was previously before the Board in 
February 2006, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.


REMAND

The veteran contends that he is entitled to a higher 
disability rating for his service-connected tinea cruris 
because it covers a more extensive portion of his body than 
contemplated by the current 10 percent rating.

The Board notes that, in June 2006, after the case was 
certified on appeal to the Board, the veteran's 
representative submitted a letter stating that the veteran 
has additional medical evidence which he wishes to have 
associated with his claims folders and reviewed before the 
Board issues a final decision on his appeal.  According to 
the representative, these records should be available through 
the VA Medical Center in West Haven, Connecticut.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain copies 
of all pertinent medical records from the 
VA Medical Center in West Haven, 
Connecticut, particularly records of a 
recent biopsy of the veteran's skin 
rashes, and associate them with the claims 
folders.

2.  Then, the RO or the AMC should 
undertake any other indicated development 
and readjudicate the issue on appeal based 
on a de novo review of the record and 
taking into account all pertinent 
diagnostic criteria.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provide an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


